DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Applicant’s election of COPS2 in the reply filed on October 20, 2020 is reiterated for the record. 
Claims 1, 4, 7-8, 16-17, 19-20, 23, 26, and 29-31 are currently pending. 
Claims 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (non-elected genes), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:


Claims 1, 4, 7-8, 16-17, 19-20, 23, 26, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between loss or loss of function of a CRBN polynucleotide sequence and a UBE2G1 polynucleotide sequence and resistance to a modulator of CRBN (clm 1). These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims also recite abstract ideas.  Claim 1 recites “wherein said detecting stratifies the human subject into a patient population…that is resistant to a modulator of CRBN”. The claims are considered to encompass “stratifying”, even if this is not written as an active process step.  The broadest reasonable interpretation of the “stratifying” step is that it may be accomplished by a mental process.  For example, one may “stratify” the human subject into a population by thinking about the results of the detecting step. 
Claim 17 recites “selecting” the subject for treatment with an alternative to the modulator of CRBN.  The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental process. For example, one may “select” the subject by thinking about the results of the detecting step. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Claims 1 and 17 recite a step of “administering” to the subject who is resistant to the modulator of CRBN a drug that is “an alternative to the modulator of CRBN”. This administration step is not particular, and is instead merely instructions to “apply” the exception in a generic way.  The claims encompass administering ANY drug (other than a modulator of 
	It is noted the claims 4 and 16 further comprise administering an amount of a lenalidomide or a modulator of CRBN to a subject prior to steps (a)-(b). While these claims require administering, the administration is performed prior to steps (a)-(b) in order to gather data for the mental analysis step (stratifying or selecting), and is a necessary precursor for all uses of the recited exception.  It is thus extra solution activity, and does not integrate the judicial exception into a practical application. 
In addition to the judicial exceptions the claims recite a step of detecting in a biological sample a loss or loss of function of a CRBN polynucleotide sequence and a UBE2G1 polynucleotide sequence and resistance to a modulator of CRBN by immunoassay, sequencing, or probe hybridization. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite a step of detecting in a biological sample a loss or loss of function of a CRBN polynucleotide sequence and a UBE2G1 polynucleotide sequence and resistance to a modulator of CRBN by immunoassay, sequencing, or probe hybridization. These steps are not considered to amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  

 The specification also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example the specification teaches the following (see page 66):

    PNG
    media_image1.png
    343
    600
    media_image1.png
    Greyscale
 
Additionally the prior art demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example Menard (Blood 2013 122(21) 3107) teaches that teaches that CRBN was recently identified as a protein binding immunomodulatory drugs (IMiDs) essential for the activity of thalidomide, lenalidomide and pomalidomide in patients suffering from multiple myeloma. Menard teaches that it is known that some patients develop resistance to these drugs, raising the 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.   Applicants argue that they have amended the claims to obviate any 101 issues. The Applicants argue that the claims recite active steps/additional elements which integrate the judicial exception into a practical application (Step 2A, Prong 2: YES).  Therefore they are not directed to a judicial exception and are patent eligible. 
This argument has been fully considered but is not persuasive.  It is maintained that the claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). Claims 1 and 17 recite a step of “administering” to the subject who is resistant to the modulator of CRBN a drug that is “an alternative to the modulator of CRBN”. This administration step is not particular, and is instead merely instructions to “apply” the exception in a generic way.  The claims encompass administering ANY drug (other than a modulator of CRBN) for the purpose of treating ANY disease.  Thus the administration step does not integrate the judicial exceptions into a practical application.  This rejection could be overcome by amending the claims to recite a final step of administering an alternative to the modulator of CRBN for treating multiple myeloma or a myelodysplastic syndrome to the subject identified as being resistant to the modulator of CRBN.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, 7-8, 16-17, 19-20, 23, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7-8, 16, 26, and 29 are drawn to a method of treating a human subject…that is resistant or insensitive to a modulator of cereblon (preamble).  The claims recite “wherein said detecting stratifies the human subject into a patient population…that is resistant to a modulator of CRBN selected from lenalidomide or an analog thereof” (step a).  The claims further recite “administering to the subject who is resistant to the modulator of CRBN a drug that is an alternative to the modulator of CRBN (step b).  Because “modulator of CRBN” (generic term) and “lenalidomide or an analog thereof” (a specific modulator of CRBN) are not identical in scope, the use of both of these phrases raises the question as to which phrase is required by the claim.  The claims are indefinite because it is unclear if they encompass ANY modulator of CRBN (as set forth in the preamble/step (b)) or if they are limited to lenalidomide or an analog thereof (as set forth in step (a)).  Thus one of skill in the art would not be able to determine the metes and bounds of claimed subject so as to avoid infringement. 
Claims 1, 4, 7-8, 16, 26, and 29 are rejected over the recitation of the phrase “the cells” in claim 1.  There is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to “cells”. 
Claims 1, 4, 7-8, 16, 26, and 29 recite “wherein said detecting is by immunoassay, sequencing, or probe hybridization”.  This recitation is confusing because the claims require detecting in the cells of a biological sample obtained from a subject a loss or loss of function of a 

Claims 1, 4, 7-8, 16, 26, and 29 recite “wherein said detecting stratifies the human subject into a patient population afflicted with a disease or disorder selected from one or more of a myelodysplastic syndrome (MDS), erythema nodosum leparum, a B-cell neoplasia, a mature B-cell malignancy, or a multiple myeloma”.  This recitation is confusing because the claims require detecting in the cells of a biological sample obtained from a subject a loss or loss of function of a CRBN polynucleotide sequence and a UBE2G1 polynucleotide sequence.  The claims do not state that the subject is one who has a disease or disorder selected from one or more of a myelodysplastic syndrome (MDS), erythema nodosum leparum, a B-cell neoplasia, a mature B-cell malignancy, or a multiple myeloma.  Thus it is unclear if the loss or loss of function of a CRBN polynucleotide sequence and a UBE2G1 polynucleotide sequence is diagnostic of these diseases/disorders or if the subject has been previously diagnosed with these diseases/disorders Clarification is requested. 
Claims 1, 4, 7-8, 16, 26, and 29 are rejected over the recitation of the phrase “the subject who is resistant to the modulator of CRBN” in claim 1.  This recitation is confusing because claim 1 does not recite an active process step of identifying a subject that is resistant to a modulator of CRBN.  The claim recites an active process step of “detecting” a loss or loss of function of a CRBN polynucleotide sequence and a UBE2G1 polynucleotide sequence.  The claim then recites “wherein said detecting stratifies the human subject into a patient population…
that is resistant to a modulator of CRBN”.  However, Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but 
	Claim 4 recites “administering an amount of lenalidomide to the subject prior to step (a) or (b)”.  This recitation renders the claims indefinite because it is unclear why one would administer lenalidomide to a subject after step (a) but prior to step (b), when in step (a) the detecting stratifies the subject as being resistant to lenalidomide.  Clarification is requested. 
	Claims 7 and 8 are rejected as being indefinite.  Claim 7 states that “the subject has a B cell neoplasia or related condition” and claim 8 states that “the B cell neoplasia or related condition is a plasma cell malignancy, multiple myeloma, or a myelodysplastic syndrome”.  It is unclear how these limitations further limit the method of claim 1 which appears to already require that the patient has one of these diseases/disorders.  Claim 1 recites that “said detecting stratifies the human subject into a patient population afflicted with a disease or disorder selected from one or more of a myelodysplastic syndrome (MDS), erythema nodosum leparum, a B-cell neoplasia, a mature B-cell malignancy, or a multiple myeloma”. Clarification is required. 
Claim 16 recites “administering an amount of the modulator of CRBN to the subject prior to step (a) or (b)”.  This recitation renders the claims indefinite because it is unclear why one would administer a modulator of CRBN to a subject after step (a) but prior to step (b), when in step (a) the detecting stratifies the subject as being resistant to a modulator of CRBN.  Clarification is requested. 
Claims 17, 19-20, and 23 are drawn to a method of selecting a human subject for treatment with an alternative to a modulator of CRBN (preamble).  The claims recite “selecting the subject for treatment with an alternative to the modulator of CRBN following step (a) wherein the modulator of CRBN is selected from lenalidomide or an analog thereof” (step b).  
Claims 17, 19, 20, and 23 recite “wherein said detecting is by immunoassay, sequencing, or probe hybridization”.  This recitation is confusing because the claims require detecting in the cells of a biological sample obtained from a subject a loss or loss of function of a CRBN polynucleotide sequence and a UBE2G1 polynucleotide sequence.  It is unclear how one detects loss of a polynucleotide by immunoassay.   Clarification is requested. 


Claim Rejections - 35 USC § 112 1st paragraph
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-8, 16, 26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method comprising:
(a) obtaining a biological sample comprising B cells or cells derived from B cells from a human subject with a plasma cell malignancy, multiple myeloma or a myelodysplastic syndrome;
(b) detecting loss of function of CRBN and UBE2G1 in the B cells or cells derived from B cells by immunoassay, sequencing, or probe hybridization;
(c) identifying the human subject having loss of function of CRBN and UBE2G1 in the B cells or cells derived from B cells as being resistant to lenalidomide or an analog thereof;
(d) administering to the human subject a drug for treating the plasma cell malignancy, multiple myeloma or myelodysplastic syndrome that is not lenalidomide or an analog thereof. 

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Scope of the Claims/Nature of the Invention 
	The claims are drawn to a method of treating a human subject stratified into a patient population that is resistant or insensitive to a modulator of CRBN. 
The claims recite a first step of detecting in the cells of a biological sample obtained from the subject loss or loss-of-function of a CRBN polynucleotide sequence and a UBE2G1 ubiquitin-conjugating enzyme E2 polynucleotide sequence.  
The first step recites a first “wherein” clause stating that the detecting is by immunoassay, sequencing, or probe hybridization.

The claims recite a second step of administering to the subject who is resistant to the modulator of CRBN a drug that is an alternative to the modulator of CRBN.
As discussed above in the 112(b) rejections, it is unclear if the claims are limited to lenalidomide or an analog thereof or if they encompass ANY modulator of CRBN.  To the extent that the claims encompass ANY modulator of CRBN it is noted that the specification provides the following definition (see page 55) 

    PNG
    media_image2.png
    212
    609
    media_image2.png
    Greyscale

The claims broadly encompass any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme that has this function.  

The second “wherein” clause of the first step, broadly encompass diagnosing the human subject with the recited diseases/disorders based on the loss or loss of function of CRBN and UBE2G1  since the claims states that the detecting stratifies the subject into a patient population afflicted with a disease or disorder selected from one or more of a myelodysplastic syndrome (MDS), erythema nodosum leparum, a B-cell neoplasia, a mature B-cell malignancy, or a multiple myeloma since the claims do not previously state that the human subject is one who has one of these diseases/disorders.  
The nature of the invention requires a reliable correlation between the loss or loss of function of CRBN and UBE2G1 and (i) resistance to modulators of CRBN (ii) and the diseases/disorders recited in the claims. 
Teachings in the Specification and Examples
The specification (Example 1) discloses the results of a screen for genes the mediate resistance to lenalidomide in multiple myeloma.  In the study, a set of genes whose loss conferred resistance to lenalidomide was identified from a genome wide screen performed in a lenalidomide sensitive myeloma cell line.  The genes are listed in Table 1.  It is noted that Table 1 lists each of CRBN, UBE2G1, or COPS2.  The specification does not appear to disclose any particular mutations in CRBN, UBE2G1, or COPS2 that are associated with resistance to lenalidomide and modulators of CRBN. 
State of the Art and the Unpredictability of the Art
While methods of detecting loss or loss of function of a polynucleotide sequence are known in the art, methods of correlating the loss or loss of function of a polynucleotide sequence with a phenotype (such as resistance to modulators of cerebelon) are highly unpredictable.    The unpredictability will be discussed below.
	To the extent that the claims encompass ANY modulator of CRBN, the claims broadly encompass any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme that alters the activity of CRBN.  The specification discloses that lenalidomide, thalidomide, and pomalidomide are all modulators of CRBN. Based on the limited teachings in the specification it would require undue experimentation to identify a representative number of modulators of CRBN, then more experimentation would be needed to formulate the modulators, and then more experimentation would be required to test the modulators on subjects with loss or loss of function of CRBN and UBE2G1 and subjects without loss or loss of function of CRBN and UBE2G1 and then those subjects would have to be followed to determine how they respond. This would take many years of inventive research and the results are highly unpredictable. 
In the instant case it is highly unpredictable as to whether the results obtained in multiple myeloma cell lines could be extrapolated to any cell type present in human subjects. As discussed above, the claims broadly encompass detecting the loss or loss of function of CRBN and UBE2G1 in ANY cell type (i.e., hormone secreting cells, barrier cells, epithelial cells, skeletal muscle cells, T cells, B cells, oral cells, etc.). However it is known in the art that the expression level and/or activity level of nucleic acids and proteins varies from one cell type to 
Further it is highly unpredictable if loss of CRBN and UBE2G1 is diagnostic of myelodysplastic syndrome (MDS), erythema nodosum leparum, a B-cell neoplasia, a mature B-cell malignancy, or a multiple myeloma as implied by the second “wherein” clause of the first step.  In the instant case the specification does not provide any evidence for a correlation between loss of CRBN and UBE2G1 myelodysplastic syndrome (MDS), erythema nodosum leparum, a B-cell neoplasia, a mature B-cell malignancy, or a multiple myeloma.  Rather the specification teaches that subjects with these diseases/disorders may or may not have functioning CRBN and UBE2G1.  Those that have functioning CRBN and UBE2G1 are susceptible to treatment with CRBN modulators and those with loss of function of CRBN and UBE2G1 are resistant to treatment with CRBN modulators.  The specification has only provided an invitation for further experimentation.
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisConclusions: 
 Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed. 

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 112(a) enablement.   
The Applicants argue that the claims herein recite that a modulator of CRBN comprises lenalidomide or an analog thereof, and that the claims do not “encompass ANY modulator of CRBN...”. This argument has been fully considered but is not persuasive.  The claims are not clearly limited to lenalidomide or an analog thereof (see 112(b) rejections). The claims broadly encompass any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme that alters an activity of CRBN.  The specification discloses that lenalidomide, thalidomide, and pomalidomide are all modulators of CRBN. Based on the limited teachings in the specification it would require undue experimentation to identify a representative number of modulators of CRBN, then more experimentation would be needed to formulate the modulators, and then more experimentation would be required to test the modulators on subjects having CRBN and UBE2G1 mutations and subjects without CRBN and UBE2G1 mutations and then those subjects would have to be followed to determine how they respond. This would take many years of inventive research and the results are highly unpredictable. The teachings in the specification do 

8. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634